                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-311-MOC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )           ORDER
                                                         )
 NICHOLAS RICHER, et al.,                                )
                                                         )
                 Defendants.                             )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Defendant Nicholas Richer’s “Motion

To Seal Dkt. 164” (Document No. 165) filed April 15, 2020. In accordance with the Local Rules,

the Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant Nicholas Richer’s “Motion To Seal

Dkt. 164” (Document No. 165) is GRANTED, and Defendant’s Sentencing Memorandum

(Document No. 164) is sealed until further Order of this Court.

                                            Signed: April 16, 2020




      Case 3:18-cr-00311-MOC-DCK Document 167 Filed 04/17/20 Page 1 of 1
